EXHIBIT 16.1 Gruber & Company, LLC Certified Public Accountants & Consultants April 1, 2011 Securities and Exchange Commission450 Fifth Street, N.W.Washington, D.C. 20549 Commissioners: We have read the statements made by Solar Acquisition Crop . Under Item 4(b) of its Form 8-K dated April 1 2011 . We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of Solar Acquisition Corp contained therein. Very truly yours, Randy Gruber
